Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 20,
2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00866-CR
                                    ____________

                           IN RE MARCUS COFER, Relator


                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                   183rd District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1308665



                      MEMORANDUM                      OPINION

       On October 10, 2011, relator Marcus Cover filed a petition for writ of mandamus in
this court.   See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.             Relator
complains that the presiding judge of the 183rd District Court of Harris County, has not
ruled on his motions to quash and for discovery, filed in his pending case in which he is
charged with burglary of a habitation.

       To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding). Consideration of a motion that is properly filed and before the
court is a ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim.
App. 1987) (orig. proceeding). A relator must establish the trial court (1) had a legal duty
to rule on the motion; (2) was asked to rule on the motion; and (3) failed to do so. In re
Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding); In re Villarreal,
96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding) (relator must show that
trial court received, was aware of, and was asked to rule on motion).

       Relator has not provided this court with copies of the motions on which he requests
rulings. In addition, relator has not established that the motions were properly filed and
that the trial court was asked to rule on them but failed to do so. It is relator’s burden to
provide this court with a record sufficient to establish his right to relief. Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.3(k), 52.7(a).

       Accordingly, we deny relator’s petition for writ of mandamus.


                                           PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2